PER CURIAM.
We conclude that the trial court erred in reserving jurisdiction to enter a qualified domestic relations order to effect a distribution of a portion of the husband’s pension. The husband is employed as a city fireman and his pension is one that is not subject to a qualified domestic relations order in order to effect an equitable distribution. See Board of Pension Trs. of City Gen. Employees Pension Plan v. Vizcaino, 635 So.2d 1012 (Fla. 1st DCA 1994). On remand, the court may fashion an alternative method of distribution to ensure that the wife receives her portion of the applicable retirement benefits. We reject the arguments made in the cross appeal in this case and find no other error in the final judgment.
Reversed in part and affirmed in part.
BENTON, PADOVANO and POLSTON, JJ., concur.